Title: From John Adams to Elkanah Watson, 11 August 1812
From: Adams, John
To: Watson, Elkanah



Respected Sir
Quincy Augt. 11th 1812

Our country is in a high fever. So in all Europe—so are the four quarters of the globe. Who first contracted, or first generated the disease? Montreal was no sooner surrendered in 1759 than the conqueror of Canada was discarded from the English Cabinet—a simple maniac ascended the throne, and a machivilian maniac who had been his preceptor became his prime minister. The design was conceived of enslaving these Colonies they pretend to favour.
The Colonies resisted, and France assisted, as the vain pedantic, delirious Scott might have forseen if he had possessed Common Sense.
France by assisting America, was taught some confused notions of Liberty, and became delirious in her turn, and her delirium deranged all Europe and all the Globe. What can cure this epidemic?
Dr. Rush says nothing but copious phlebotomy can cure the yellow fever, and almost all the physians are now converts to his opinion.
Who is to blame? Is not Britain the great usurper? and has not France acted on the defensive throughout the whole squabble? These are bold questions which neither you nor I dare answer.
The pretty little innocent, amiable signing bird Fisher Ames could pour out his Notes like a Col O. , and charm the chorus of the forrest while he dogmatitised on subjects which he understood not. But with all my childish vanity I confess myself wholly unable to comprehend this vast system of Providence in which I have been imployed as a feeble instrument for more than fifty years.
As far as my feeble short sighted faculties can reach Great Britain appears to me to have been the principal aggressor and the original disturber of the human race for the last half a century.
   small object to follies subjects that comprehend the scope of your interesting Letter. (Note here follows an intire page, on former attempts to cultivate wheat on the Sea bord of New England—the importance of co’operating in my zealous devotion to get up Agricultural Societies—connected with a Law to give bounties in promotion of agricultural and domestic Manufactures) He proceeds—
“The pure breed of Merino Sheep & the mixture of them I hope will be cherished to the utmost extent—but I hope our Old breed will not be neglected. Super fine clothes are consumed in this country in no such a quantities than coarse cloths,  you may depend on it.  I could say much more in closing, Sir, but perhaps, I should say too much & could say something. Agricultural patriotism is one thing—and mercantile patriotism is another in our dearly beloved Massachusetts. Both equally sincere. both equally bona fide”
Your Berkshire Agricultural society and our older Massachusetts Society for promoting Agriculture will assuredly quarel, and go to war, as naturally as England and the U.S or as England and France unless both are managed with great prudence delicacy and caution, and circumspection.
Sat verbum. How is it? that agriculture and commerce are rivals in France, England, Holland and what tremendous consequences have resulted from these rivalries. The history of mankind might show and a history of this rivalry would be worth more than Thucididen Tacitus Hume & Gibbon.
I am Sir with usual esteem and / regard your Friend
John Adams